DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.
 
Response to Arguments
 Applicant's arguments are moot in view of the allowance herein



Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in view of applicants amended claim language.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner' s statement of reasons for allowance: 
Amar (US 2020/0311299) discloses using personally identifiable information to access a block chain ledger and receiving from the block chain ledger encrypted data including a synthetic identifier that correlates to other data that is stored in data storage other than the block chain.

Patvarczki(US 8275365)discloses  a cryptographic hash of personally identifiable information.

Sengupta (US 2011/0276780) discloses a truncated hash of personally identifiable information.

Scheilblauer (US 2018/0337778) an encryption key from the hash of personally identifiable information


The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
using the hash of personally identifiable information as a symmetric key to decrypt at least one of the at least one encryption value in an attempt to retrace the synthetic identifier

Note:  In [0046] Amar discloses reading locations within a blockchain using only a private key which is different than a symmetric key


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A MCCOY/Examiner, Art Unit 2431